 THE GREATWESTERN SUGAR COMPANY551and San Juan are centralized and integrated; 11 (2) similar terms andconditions of employment prevail at both ports; 18 and (3) for-manyyears-collective bargaining for the longshore employees throughoutPuerto Rico has been carried out, in general, on an islandwidebasis.19The Board, as recently as 1956, thoroughly reexamined its "appro-priate unit" policy with respect to stevedoring employees on the PuertoRico waterfront in thePuerto Rican Steamship Associationcase2°There, after indicating that the established pattern of islandwidebargaining has had a salutary effect, the Board dismissed a petitionfor a Ponce unit of stevedores on the ground that a single-port unitwas inappropriate.On the record before us, we are unable to perceiveany cogent reason for departing from the views expressed in thePuerto Rican Steamship Associationdecision.Thus, even without considering the bargaining history between PanAtlantic and the I.L.A., we believe that a multiport unit is the onlyappropriate one in thiscase.Accordingly, we ' would affirm theRegionalDirector's dismissal of the instant petition and direct himto certify the results of the election previously conducted in Case No.24-RC-1753.17Thus, the Employer's Puerto Rican operation is centralized under tin control of adistrict manager in San Juan,the Company's principal office is in San Juan where clericaland payroll records forthe Ponceemployees are maintained,final settlementof grievancesand labor disputestakes placein San Juan, the Company's major policy decisions areformulated in Newark,New Jersey,and then passed onto the SanJuan office whichcompletely supervises operations in Ponce,the stevedoring-superintendentfrom San Juanalso supervisesthe overallloading and unloadingof ships at Ponce,the loading plans forall Ponceport callsare made at San Juan, and all ships destined for Poncemake a priorstop at San Juan.Moreover, there issonic interchange of employees,for example, about25 stevedoresfrom Ponce worked at San Juan on approximately7 occasions last yearduring whichtime theywere supervisedby SanJuan personnel.isThe employees at both ports are subject to similarrates of pay, and enjoysimilarbenefits, privileges, and general working conditions.Likewise, the skills theyexerciseand the dutiesthey perform,are similar.19.Thus,,the record disclosesthat the PuertoRican Steam slit p-Association,-employer bargaining association of whichSea-Land is not a member,has bargained sincethe mid-1950's on the basis of islandwide units and that the companies which comprisethis association handle 85 percent of the sea freight coming into and leaving all theports on the island ofPuertoRico.Moreover,numerous other nonmember steamshipcompanies have bargained on the basis of islandwide or multiport units in the past andcontinue to do so today.20116 NLRB 418. Also,ef.The New York and PuertoRicoSteamship Company,,supra.The Great Western Sugar CompanyandInternational Brother-hood of Teamsters,Chauffeurs,Warehousemen, and Helpersof America,Petitioner.Case No. 17-RC-3454. June 8, 1962AMENDED DECISION AND DIRECTIONOn August 10, 1961, the Boardissued a Decision and Direction ofElection 1 in the above-entitledcase.On August 31, 1961, the Inter-1132 NLRB 936.137 NLRB No. 73. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDvenor 2 filed a motion for reconsideration and request for oral argu-ment, specifically objecting to that part of the Board's Decision andDirection which provided for the exclusion from the appropriate unitof certain individuals found by the Board to be supervisors.On November 2, 1961, the Board granted the motion for reconsid-eration and the request of the Intervenor and Petitioner for oralargument.On December 14, 1961, the Board heard oral argument bythe Employer, the Petitioner, and the Intervenors.'Upon consideration of the entire record, the briefs of the parties,and the oral argument in this case, we hereby amend the Decision andDirection of Election to conform with the following finding anddirection :For reasons earlier indicated, we find that the unit comprised ofboth seasonal and year-round production and maintenance employeesis appropriate. In the earlier decision, however, certain classificationsof employees' were excluded from the unit as supervisors under theholding inWhitmoyer Laboratories, Inc.'The individuals in questionexercise supervisory powers only 85 to 120 days of the year, and spendthe rest of the year as rank-and-file employees.The Board has reconsidered its holding in theTVhitmoyer Labora-toriescase and decided to modify its policy with respect to the unitplacement and voting eligibility of individuals in seasonal industrieswho spend a part of their working year as rank-and-file employees andthe remainder as supervisors.At the outset we note, as the parties carefully pointed out in theirargument, that there is a distinction between individuals who spend apart of each working day or week as supervisors,' and those individualswho exercise supervisory authority full time for a portion of the yearand perform rank-and-file functions for the remainder. It is the latterclassification of employees, referred to as "seasonal supervisors," withwhich we are here concerned.Briefly stated,TT'hitmoyerholds that employees who spend a regularand substantial part of their time performing supervisory duties on a2 American Federation of Grain Millers,Sugar Division,AFL-CIO.ThePetitionerjoined in the motion.8 The Board permitted the following labor organizations to intervene:American Bakeryand Confectionery Workers InternationalUnion, AFL-CIO ; AmalgamatedMeat Cutters& Butcher Workmen of North America,AFL-CIO; UnitedCement, Lime&GypsumWorkers InternationalUnion, AFL-CIO ; Industrial Union Department,AFL-CIO ; To-bacco Workers InternationalUnion, AFL-CIO ; and Stove Mounters International Union,AFL-CIO4The beet end foremen,sugar end foremen, steffen house foremen,pulp dryer foreman,head pipefitter,and chief electrician.In Its Order of November 2, 1961, the Board per-mitted these classifications of employees to cast challenged ballots.5 114 NLRB 749.9 SeeThe TexasCompany,85 NLRB 1211;United StatesGypsum Company,127NLRB 134. THE GREAT WESTERN SUGAR COMPANY553seasonal basis are supervisors and excluded from a unit of seasonaland year-round employees even as to their nonseasonal, nonsupervisoryduties.In our opinion that holding denies to individuals who spendthe bulk of their working time as rank-and-file employees the right tobargain collectively concerning the terms and conditions of such em-ployment.This denial of bargaining rights affects adversely not onlythe individuals performing such duties, but other employees whoperform similar duties on a year-round basis, and whose terms andconditions of employment cannot help but be affected by terms andconditions under which the seasonal supervisors perform rank-and-file duties in the off seasons.As it is plain that rank-and-file positions filled by these individualscome within the scope of our unit description, and as nothing con-tained in the Act requires the Board to exclude such positions fromthe unit we shall include these individuals in the unit, but only withrespect to their rank-and-file duties.'The argument of our dissenting colleagues completely disregardsthe foregoing essential condition, i.e., that we shall include these em-ployees in the unit,"but only with respect to their rank-and-file du-ties."They treat the unit as one uniformly including supervisors withrank and file employees and raise the obvious objections of the con-gressional action in 1947 and conflict of interest principles.But the majority has limited its order, by the condition expresslyset forth above, to avoid those objections.As to their functions asrank-and-file employees and for the period out of season when theythus serve, these persons are covered in the unit.As to their func-tions as seasonal supervisors and during the period when they thusserve, they are not covered in the unit.It is the employer who gives these employees one status (as em-ployees) for the 8 to 9 months out of season. The Board merely adaptsthe certification in respect to these employees to their shifting statusas determined by the employer. Since our certification includes themin the unit only as to their rank and file nonseasonal duties, the simpleconflict of interest alleged in the dissent does not exist.These em-ployees will not be "serving two masters at, the same time." They willbe serving them at different times.We do not overlook the possibility that even with this degree ofseparation there may be problems both for the employer and the union.Each must determine whether an employee who is for a part of the7As the record indicates that the chief electrician and the head pipefitter exercisesupervisory authority during the intercampaign as well as the camraign periods, weshall exclude them from the unit.The challenges of their ballots are hereby sustained DECISIONS OF NATIONAL LABOR RELATIONS BOARDyear in a status "on the other side of the table"' is one who will be"100% loyal," in whom they can "repose trust and confidence," as tothe functions and for the part of the year when such employee is onits side of the table.But this problem is commonplace whenever anemployer decides to promote a rank-and-file employee to be a super-visor, i.e.,whenever there is a shift in the employee's status, up ordown.When the functions to be performed and periods of the year are assharply demarcated as they are with the seasonal employment here,we believe the limited inclusion in the unit now ordered by the Board isa practicable adjustment to the realities of the situation.'It is anadjustment which the record and argument before us reveal that theparties themselves have made in the past.It is, most importantly, an adjustment which accommodates the re--quirements of the statute for separating supervisors from employees,to those protections which the statute holds out to persons who areemployees to engage in self-organization and bargaining, and duringtheir status as employees, to be free from unfair labor practices by em-ployers or by unions.When the seasonal supervisors lose their super-visory powers, we see no reason why they hould be deprived of thelaw's protection for "employees," which they then become.And asnoted before, if these protections were denied them, it would also ad-versely affect the efforts of the other year-round employees to protecttheir terms and conditions of employment.In our view the problem is then one of determining the eligibilityof the individuals involved, rather than one of determining whethersuch individuals' nonsupervisory duties are within the unit.Thisproblem is complicated by the fact that in seasonal industries theBoard normally directs that elections be held at the peak of the season,and it has done so in the instant case, when the seasonal supervisorswould not be performing rank-and-file duties within the unit.How--ever, we believe that it would be totally inconsistent to include in theunit employees who spend the major or substantial portions of theirtime performing duties within the unit and then deny them a voicein the selection of the bargaining representative who will negotiatewith their employer concerning the terms and conditions under whichsuch duties to be performed. Their situation is not unlike that of em-8 It is precisely because the functions and responsibilities of part-time supervisors arenot so sharply differentiated,but are more closely and regularly intermingled with those,of rank-and-file employees,that we would reach a contrary result in that situation THE GREAT WESTERN SUGAR COMPANY555ployees who at the time of a Board election are temporarily laid offbut have a reasonable expectancy of recall.Accordingly, we find theseasonal supervisors eligible to vote regardless of their employee statusat the time of the election,9 and we shall follow this practice in othercases involving comparable situations.10DIRECTIONIT IS HEREBY DIRECTED that the Regional Director for the Seven-teenth Region shall take such action as is necessary to give fulleffect to the conclusion of the Board set forth hereinabove.MEMBERS RODGERSand LEEDOM,dissenting:Our colleagues are abandoning the rule laid down by the Board inWhitmoyer Laboratories, Inc.,114 NLRB 749, and will now permitsupervisors working in seasonal industries to be included in employeeunits.In our opinion theWhitvwyerrule was, and still is, consistentwith the demands of industrial life, the intent of Congress, and thepolicies of the Act.We would adhere to it.As originally enacted in 1935, the Act did not expressly deal withthe status of "supervisors."However, through a series of decisions,the Board interpreted the term "employee" to include such individuals,thereby giving to supervisors the right to organize to select repre-sentatives, and to bargain collectively with their employer, not onlyin units confined to supervisors, but also in units including rank-and-file employees as well." In 1947 Congress sought to reverse the effectof such decisions. It expressly excluded supervisors from the defini-tion of the term "employee." 12Underlying this significant changewas the fact that Congress was gravely concerned lest rank-and-fileemployees be interfered with or dominated by their supervisors, and6 Our decision to this effect is not to be taken as a license to these employees to utilizetheir supervisory authority to interfere with,restrain,or coerce other employees to votefor or against representationFurther,and contrary to the implications of the dissent,we do not, by this action,place the Board's imprimatur upon possible control of a unionby an employer's supervisors.Nowhere have we indicated that our decision is based uponthe fact that a union's officers may come from the group of seasonal supervisors involvedherein.In any event,we see no necessary conflict or inconsistency between our decisionherein and the Board's decision inNassau and Suffolk Contractors'Association, Inc.,118 NLRB 174.We deem it wiser to treatissues inthis area,if,as, and when theyarise,at which time our decision respecting the interplay between various policies canbe decided on the basis of concrete factual situations and argument relating thereto,rather than on the basis of surmise and speculation."To the extent thatWVhttmoyerLaboratories,Inc., supra,is inconsistent with thisdecision It is hereby overrulediiPackard Motor Car Company,64 NLRB 1212,enfd.157 F 2d 80(C.A. 6 1946),affd 330 U S 485. The Board had originally held that supervisors were "employees"within the meaning of the ActUnion Collieries Coal Company,41 NLRB 961,GodchauxSugars, Inc,44 NLRB 874, then reversed itself inMaryland Drydoclc Company,49 NLRB'733, and reversed itself once more in thePackardcase12 Section 2(2) of the Labor Management Relations Act of 1947,excludes from the term"employee"-"any individual employed as a supervisor." 556DECISIONSOF NATIONALLABOR RELATIONS BOARDlest employers lose the loyalty of,and control over, theirsupervisors.i3It is not shown that Congress, when changing the Act in this re-spect, everspecifically addressed itself to anyissuerespecting "sea-sonal" supervisors.However, it seems clear to us that those considera-tionswhich impelled Congress to exclude supervisors from the"employee" provisions of the Act derive their validity and force, notfrom the fact that a supervisor may, or may not exercise his authorityfor a relatively short "campaign"or season,but rather from the factthat such supervisorystatus existsat all.For it is obvious that"Management, like labor, must have faithful agents . . . ," and that"no one, whether employer or employee, need have as his agent onewho is obligated to those on the other side [of the bargaining table],or one whom, for any reason, he does not trust." 14In the instant case, some of the "seasonal" supervisors whom ourcolleagues are including in the unit may well be, as they have beenin the past, officers and trustees of the Union.As individuals, thesepersons probably wish to retain not only their supervisory status, butalso the protection of the Act when they engage in union activities.Whatever their desires, the fact remains that there exists an inherentconflict in their position.No man can serve two masters at the sametime.Once an individual has been elevated by management, andvoluntarilyagrees to serve as oneof its representatives, then, wesubmit, he must be prepared to be 100 percent loyal. Conversely, aunion of employees should be protected as much as possible from theinroads of management into its ranks. Stated somewhat differently,management must have agents and representatives in whom it canrepose trust and confidence; and so must a union. And it matters notthat certain individuals are supervisors for only 3 to 4 months of theyear, and employees the rest of the time.Moreover, the majority would apparently distinguish "seasonal"supervisors frompart-timesupervisors.Thus as faras we can seethey would now include the former in units of rank-and-file employees,while adhering, at the same time, to the present Board rule of exclud-ing the latter.We can see no way to reconcile this difference in result.No significant distinction exists between an individual who, when notworking as a rank-and-file employee, spends, for example, less than1 day a week, every week of the year,as a supervisor; 15 and one whois a full-time supervisor for only 3 to 4 months of the year. In eachinstance, the problems created for management and unions are iden-tical; for in either instance both the employer and the union, depend-13 Legislative History of the Labor Management Relations Act, 1947, vol 1, pp 304-308 (House Rept.No 245 on H R 3020) ;pp. 409-411(Senate Rept.No. 105 onS. 1126) ;vol. 2, pp. 1008-1009(Remarks of Senator Taft).14 Legislative History of the Labor Management Relations Act, 1947, vol. 1, pp 304-308 (House Rept. No 245 on H R 3020)15Archer Mills, Inc,115 NLRB 674, 676,where the Board excluded from the unit,individuals who spent only 10 percent of their working time in a supervisory capacity. GAYLORD DISCOUNT STORES OF DELAWARE, INC., ETC.557ing on the label which will now be applied, must be concerned withthe problem of a "supervisor-employee" with conflicting loyalties.We are also disturbed by the implications of this decision withrespect to the Board's decision in theNassau and Suffolkcase.16Oneof the arguments advanced in this proceeding for the result reachedby our colleagues here is that all union officers, including presump-tively the union negotiators, come from the group involved in thisdecision.The practical effect of our colleagues' decision, therefore,is to place the Board's imprimatur upon the possible control of theUnion by the Employer's supervisors.As our colleagues' dispositionof this issue must necessarily turn on a finding that these supervisorsare "employees" in the statutory sense,17 they would seem as eligibleto participate in negotiations as in other union activities.Thus, ourcolleagues seem to sanction the Employer's presence on both sides ofthe bargaining table.Congress in 1947 sought to resolve this problem by excluding super-visors from the definition of "employee." In fairness to employees, tounions, and to management, we would continue to construe the Actas Congress intended.10Aassaa and Suffolk Contractors'Association,Inc,118 NLRB 174, in which the Boardheld that certain supervisors who were long-time union members and who, throughcustom and practice in the industry,were voluntarily included by the parties in thebargaining unit, might lawfully participate in union affairs including serving on unioncommittees and holding union office,but might not lawfully participate in bargainingnegotiations."The fact that these seasonal supervisors are being permitted by our colleagues tovote-a right belonging exclusively to employees under the Act-at precisely the timewhen they admittedly"would not be performing rank-and-filedutieswithin the unit"serves,in our opinion,to emphasize how unrealistic and untenable the position of ourcolleagues actually isIf,as our colleagues seem to hold,these supervisors can com-partmentalize their interests,would they,when casting their votes in their status assupervisors,be voting their interests as supervisors or their inteiests as employees'? Iftheyvote as supervisors,isnot management intruding into an area where it does notbelong? If they vote as employees, what of their duty to be loyal to management whiletheyare supervisors'?Our colleagues provide no answers to these questionsGaylordDiscount Stores of Delaware,Inc., Gay Apparel Corpo-rationandLocal1349, RetailClerks International Association,AFL-CIOMarrud,Inc., Archer Sales Co., Hardlines Distributors,Inc.andLocal 1349, Retail Clerks International Association,AFL-CIO.Cases Nos. 4-CA-2418 and 4-CA-2449. June 8, 1962DECISION AND ORDEROn January 8, 1962, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled proceeding, finding thatall the Respondents except Marrud, Inc., had engaged in and wereengaging in certain unfair labor practices, and recommending that137 NLRB No. 66.